Title: From John Adams to Benjamin Waterhouse, 6 February 1818
From: Adams, John
To: Waterhouse, Benjamin


                            Waterhouse!
                            Quincy Feby 6th 1818
                        

 you ought to tell me the name of that animal, who “faced you down” against dates and Otis. he must have been an inveterate, indurated Old Tory, with an Iron heart, and a brazen face. or at least a Son, or Grandson of such an one, who has inherited all his Ancestors Envy, Malice, Hatred, mortified pride and demoniacal revenge.
“James Otis had no Patriotism”!!!
Had the adored Hutchinson patriotism when he mounted to the head of the supreme Judicature on purpose to sanctify the most odious chain that ever was forged to fetter the hands & feet of a free people, as the Writs of Assistants would have been in the hands of an Executive power and a supreme, Sovereign, unlimited, uncontroulable, Legislative Authority, three thousand miles distant! Had any of his Idolators patriotism when they excited a bloody war of Eight years, against their Country to enslave it to a foreign Sovereignity?
Would Mr Otis because his father had been disappointed of an office which had been promised him by two successive Governors worth 120 pounds sterling at most have resigned an Office which he held himself worth two or three hundred pounds sterling at least—! if he had no patriotic feelings, his filial affection must have been very strong!
It has been in all times, the Artifice of Despotism and superstition to nip Liberty, Truth, Virtue, and Religion in the bud by cutting off the heads of all who dared to show a regard to either. But when a process so summary could not be effected, the next trick was to blast the character of every rising Genius who excited their jealousy, by propagating Lies, & Slanders to destroy his influence.
Jews and Pagans, imputed the conversion of St Paul to disappointment in Love. They said that he courted the daughter of his Master Gamaliel. but the learned Pharisee, thought him too mean in person and fortune for a match with the beautiful and accomplished young Lady, and forbade his addresses. Revenge for this affront excited a mortal hatred against all Pharisees and Paul became an Apostate from Judaism, & a convert to Christianity from spite. And this Calumny has lasted more than 1700 years. And I hope, the defamation of Otis, will last as long because it will be an immortal proof of the Malice, & revenge, of the Scurrilous, persecuting Tyrants against who he had to contend.
The Romans, & all of their communion say that “The reformation owed its origin in Germany to interest, in England to Love, and in France to novelty. That all the Kings & Princes who favoured it, were seduced by the temptation of the Confiscation of Lands and Gold & Diamonds of the Churches, Monasteries, and Convents.
Is Christianity the less divine? Is the reformation less glorious? Is the American revolution less beneficial for these envenomed Slanders?
I must know who that ugly fellow is, whom you quote with so little disapprobation Do you not abhor him? if you had loved James Otis in your youth, as much as I did in mine, and if you had smarted, as often as I have under the Hornet Stings, the Chew balls, the Serpents teeth, and the poisoned arrows of these old Tories, you would hate him, with a perfect hatred.
John Adams.